  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )          CRIMINAL ACTION NO.
       v.                          )             2:18cr109-MHT
                                   )                  (WO)
ANTONIO OSCAR TATUM                )

                          OPINION AND ORDER

       Defendant Antonio Oscar Tatum was sentenced to 100

months of imprisonment on July 25, 2019.                  See Judgment

(doc. no. 154). The court recommended that Tatum be

designated      to    a    facility       where     “intensive     drug

treatment,      mental    health       treatment,    and    vocational

training are available.” Id. The court also recommended

that    Tatum    be   assigned     to     a    facility    where    the

Residential Drug Abuse Program (RDAP) is available. See

id.

       On October 24, 2019, Tatum filed a motion for this

court to enforce its facility recommendation (doc. no.

171). He also filed a “Notice of Contempt of Court”

(doc. no. 172), again seeking placement in a facility

offering RDAP and other mental-health services.                     The
court is treating the notice as a motion for contempt.

      Tatum, in short, seeks enforcement of the court’s

recommendations           regarding            his      treatment       and     the

location   of       his    incarceration.               But    the   Bureau      of

Prisons        is     not         required              to     follow         these

recommendations.          See    18    U.S.C.        § 3621(b);      see      also,

e.g., United States v. Anderson, No. 4:12CR59-RH/CAS,

2014 WL 897005, at *2 (N.D. Fla. Mar. 5, 2014) (Hinkle,

J.) (“Where to hold a prisoner is an issue for the

Bureau of Prisons in the first instance. The court’s

recommendation is only a recommendation.”). Because the

recommendations       are       not    mandatory         for   the   Bureau      of

Prisons, the court is unable to enforce them.

                                ***

      Accordingly, it is ORDERED that:

      (1) Defendant Antonio Oscar Tatum’s motion to force

the   Bureau    of    Prisons         to       comply    (doc.   no.    171)     is

denied.

      (2) Defendant Tatum’s “Notice of Contempt of Court

                                           2
(doc. no. 172) is treated as a motion for contempt and

said motion is denied.

    DONE, this the 25th day of October, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           3
